Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 15 May 2008, pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
(DE) Mr President, once a year - in May, for some inexplicable reason - it is customary for all the committees to meet in Strasbourg. There appears to be no logical justification for this. As a result, we have committees meeting this evening at the same time as subjects within their sphere of responsibility are on the plenary agenda.
This is an untenable situation. The only possible solution, really, is that the committees meet in Strasbourg in future and that we move the plenary sittings to Brussels to resolve the conflict! Seriously, though, committees meetings here in Strasbourg cannot continue to clash with plenary sittings and group meetings to the extent that this has been happening, especially over the last two years and in spite of all the declarations that such clashes were to be avoided. Now we even have a cooling-off period. There is no practical reason whatsoever why committee meetings here in Strasbourg need to clash with plenary activities. I should be grateful if you would do everything in your power to put matters right.
(Applause)
Thank you very much, Mr Nassauer. I shall apprise the Conference of Presidents of the situation you have described, and I am confident we shall find a satisfactory solution.
The following amendments to the agenda have been proposed:
Monday:
No amendments.
Tuesday:
The Socialist Group has requested the addition to the agenda for Tuesday of a Commission statement on the situation of the Roma in Italy without motions for resolutions.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, allow me to clarify the nature of our motion. We are requesting a statement from the Commission not only on the situation of the Roma in Italy but on their situation there and in Europe in general. At our group meeting today, we discussed the fact that there is a very difficult situation in Italy at the present time. We have no wish to imply, however, that the situation is confined to Italy or that the protection of minorities and the social integration of the Roma are specifically Italian issues. We have merely referred to Italy because that is where the problem is currently surfacing on a huge scale.
We want to know from the Commission what it has done in recent years with the substantial funds we have allocated to it to support local projects effectively with a view to avoiding the sort of scenario that we are now experiencing in Italy.
What we are requesting, then, is a general debate. Its starting point would be the situation in Italy, but please let me stress categorically that I do not want it to focus on Italy alone. We have many other factors to take into consideration, not just the Italian situation. Above all, we want to know from the Commission what it has done in the past and what further action it intends to take in the future. We would therefore be grateful if the Commission could make such a statement on Tuesday.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, the Verts/ALE Group supports this proposal and it supports it on two counts, because we feel that it is important to discuss what is happening to the Roma in the European Union as such - being only too well aware of recent events in Italy - and also because we all know that the European Union has the means to intervene, but those means are not well known and tend not to come up for discussion.
From both points of view we are perfectly happy to have this debate, but we fear that it may not be the last, at least as far as Italy is concerned.
on behalf of the PPE-DE Group. - (FR) Mr President, the Conference of Presidents did not foresee this but obviously there is room for it on the agenda. We had a debate in September 2007. The problem of the Roma is a very real one, for Europe generally and also for Romania, and it was something we were aware of when we visited Romania. I believe we are scheduled to debate the issue in September. Would it not be preferable - as our group proposes - for the problem in Italy to be discussed initially by the Committee on Civil Liberties, and to hold off on an official debate here in the House until we have prepared for it? That is the position of the PPE-DE Group.
(Parliament adopted the motion.)
Wednesday, Thursday:
No amendments.
(The order of business was thus established.)
(DE) Mr President, for the sake of good order, I wish to announce that we intend to move a postponement of the vote on the Grosch report, which deals with rest periods and the question of bus drivers. There is agreement in principle between the employers' and the employees' sides, and we want to see this reflected in the Grosch report. I only wish to forewarn the other groups that we shall be asking for this postponement of the vote.